DETAILED ACTION
This office action is in response to amendments filed on 08/03/2022. Claims 3-11 are pending. Claims 1-2 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A sequential or cascading predictive control method for converters / inverters first solving a cost function and then a second cost function for two or more control objectives, wherein the converter / inverter is an induction machine
The closest prior art Batliner et al. US 20170227937 A1 teaches a method for model predictive control of a multiphase DC/DC converter (12) having a half-bridge having two switches (S1, S2, S3, S4, S5, S6) for each strand of the multiphase DC/DC converter (12), wherein the switches (S1, S2, S3, S4, S5, S6) are controlled by a control unit (10) in order to produce a desired output variable (v.sub.2, i.sub.2), characterized in that: the optimization problem of the model predictive control is divided into two optimization problems by a model predictive output variable control and a model predictive choke current control being implemented in the control unit (10), wherein: the strands of the multiphase DC/DC converter (12) for the output variable control are combined into a single strand; a time-discrete state space model is produced therefrom and the output variable control predicts the input voltage (u.sub.v,k+1) of the next sampling step (k+1) for this single strand on the basis of a first cost function (J.sub.v) of the optimization problem of the output variable control, said input voltage being given to the choke current control as a setpoint and the choke current control determining therefrom the necessary switch positions of the switches (S1, S2, S3, S4, S5, S6) of the strands of the multiphase DC/DC converter (12) for the next sampling step (k+1) on the basis of a second cost function (J.sub.i) of the optimization problem of the choke current control.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Narimani et al. US 20140376287 A1 “MULTILEVEL VOLTAGE SOURCE CONVERTERS AND SYSTEMS” teaches the controller 122 evaluates a cost function "J" for the available redundant switching states for each motor phase, and selects from the redundant states those that minimize the cost function for the individual phases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-220-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846